Citation Nr: 0612908	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for calluses of the 
feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded this case in December 
2004.  In May 2005, the rating for the disability at issue 
was increased to 30 percent.  The case was again remanded by 
the Board in September 2005 for further development to 
include scheduling of a VA examination.

The record raises the issues of entitlement to service 
connection for pes planus, degenerative joint disease of the 
feet, hammertoes, and a deformity of both feet manifested by 
a depression of the transverse metatarsal arch and multiple 
interdigital neuromas of each foot.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.  

 
FINDING OF FACT

The veteran's service connected bilateral foot disability is 
not manifested by pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo Achillis on manipulation which 
is not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
calluses of the feet have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5276 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA treatment records for 2000 to March 2005 show that the 
veteran periodically underwent debridement of calluses 
affecting the metatarsal heads and other pressure points.  He 
also demonstrated some leg weakness, bursitis, poroekratosis 
(sic) of the right forefoot, right foot pronation, fat pad 
atrophy, hammertoes, pes planus, and onychomycosis.  In July 
2004, he complained of numbness and burning affecting his 
feet; diagnostic studies were normal.  The examiner suggested 
that the veteran might have small fiber neuropathy.  In 
August 2004, the veteran was diagnosed with small fiber 
neuropathy, considered idiopathic versus diabetic.  In 
November 2004, he reported experiencing numbness and tingling 
in his feet since service, as well as pain.  Physical 
examination showed decreased sensation in the lower 
extremities.  The examiner diagnosed peripheral neuropathy, 
concluding that it was possibly related to past alcohol use.

When examined by VA in May 2005, the veteran exhibited a 
wide-based gait, and used a cane.  He had an abnormal shoe 
wear pattern.  He demonstrated tenderness in the metatarsal 
regions on the plantar surface of his feet, along with 
calluses on both feet.  He had a claw toe deformity of the 
right fifth toe, and hammertoe deformity of the left second 
toe.  He exhibited deviation of both Achilles tendons. X-ray 
studies of the left foot showed severe degenerative changes 
affecting the first metatarsophalangeal joint, a mildly 
decreased plantar arch, a mild varus deformity affecting the 
fifth metatarsophalangeal joint, degenerative changes at the 
articulation between the navicular and first cuneiform, and 
degenerative changes at the anterior talonavicular joint.  X-
ray studies of the right foot showed a moderate to severe 
varus angulation at the fifth metatarsophalangeal joint, 
minimal degenerative changes at the first metatarsophalangeal 
joint, and moderate degenerative changes at the first and 
second tarsometatarsal joints.  The studies also showed a 
mild decrease in the plantar arch and mild degenerative 
changes in the talonavicular joint.

The examiner diagnosed callosities of both feet, and 
concluded that the veteran had constant pain in both feet, 
with recurrent calluses and the need for frequent treatment.  
The examiner also noted that the veteran experienced 
additional loss of function in the feet with frequent flare 
ups and fatigue, and that the appellant was symptomatic even 
at rest.  

At his October 2005 VA examination, it was noted that the 
veteran used a cane for assistance in ambulation and wore 
arch supports in both shoes.  Since his discharge from the 
military, the veteran indicated he saw a podiatrist on an 
approximate 2-3 week basis during which he has his calluses 
over the plantar aspect of his feet shaved.  He stated that 
if he waited longer than 2-3 weeks his feet became very 
painful and could not stand bearing weight on either foot.

The examination showed the veteran exhibited a duck waddling 
type of gait.  The veteran experienced tenderness on 
palpation of the plantar aspect of both feet at the 
metatarsal area.  He had metatarsal calluses on the plantar 
surface of both feet beneath the second and third metatarsal 
heads.  He had a valgus deformity of the right forefoot 
measuring approximately 10 degrees.  The left forefoot did 
not exhibit any valgus deformity.  The heel cord deviated 10 
degrees in a standing position.  The veteran had hypoesthesia 
of all of the lesser toes of both feet, and he had pain in 
the feet on compression of the metatarsal heads.  The veteran 
had hammertoe deformities of all of the lesser toes of both 
feet, and the right fifth metatarsophalangeal joint appeared 
dislocated.  The longitudinal arches in a standing position 
were depressed to a moderate to severe degree on the right, 
and a moderate degree on the left.  The veteran did no have 
any active motion of the lesser toes of the right foot.  
There was no evidence of any ulcerations or necrotic areas of 
the plantar aspect of either foot.  There was no evidence of 
any plantar warts.  The veteran had tenderness on palpation 
of the lateral aspect of the right heel.  He had a valgus 
deformity of the right foot as described.  

Interphalangeal (IP) flexion was to 10 degrees of a normal 30 
degrees.  IP extension was 0 degrees of a normal 0 degrees.  
Metacarpal phalangeal joint (MP) flexion was 20 degrees of a 
normal 50 degrees.  MP extension was 20 degrees of a normal 
50 degrees.  Motion testing of the left great toe showed IP 
flexion was 10 degrees of a normal 30 degrees, IP extension 
was 0 degrees of a normal 30 degrees.  MP flexion was 20 
degrees of a normal 50 degrees, and MP extension was 10 
degrees of a normal 50 degrees.  

The veteran exhibited a dorsal spur on palpation of the left 
first metatarsophalangeal joint.  On examination of the 
lesser toes, it was noted that he did not have any active 
motion of any of the lesser toes of the right foot.  The MP 
joints of the lesser toes were fixed at approximately 40 
degrees of extension and the proximal interphalangeal (PIP) 
joints were fixed at approximately 60 degrees.  On 
examination of the lesser toes of the left foot, he had some 
degree of motion of the left toes.  MP flexion of the left 2-
5 toes was 20 degrees of a normal 40 degrees.  PIP flexion 
was 35 degrees of all toes of a normal 35 degrees, and PIP 
extension was -10 degrees of all the toes of a normal 0 
degrees.  The distal interphalangeal (DIP) flexion and 
extension was 0 degrees.  Strength testing of the foot showed 
the veteran was able to tandem heel walk, but he was not able 
to tandem toe walk on either foot.  The extensor hallucis and 
flexor hallucis longus was 5/5 in strength bilaterally.  The 
veteran's ankles and hind foot strength was 5/5 and 
bilaterally symmetrical.  

The examiner noted that the veteran's foot, ankle joint, and 
toe range of motion and strength were diminished due to pain 
on repetitive motion testing.  The extent and degree of the 
veteran's pain could not be determined due to the extreme 
subjectivity of the complaints.  

The diagnoses included: static deformity of both feet with 
depression of the transverse metatarsal arch with residual 
chronic plantar callus formation and multiple interdigital 
neuromas of both feet; bilateral hammer toe deformity of 
lesser toes with the right toes being virtually ankylosed; 
degenerative joint disease of the left first 
metatarsophalangeal joint of marked severity; degenerative 
joint disease of the right first metatarsophalangeal joint of 
moderate severity; advanced degenerative joint disease of the 
mid-tarsal joints of both feet; bilateral subtalar arthritis; 
and bilateral longitudinal pes planus of mild to moderate 
severity.

In a November 2005 clarification of the October 2005 VA 
examination, the examiner indicated that it was the veteran's 
structural deformity of the foot which caused the calluses 
rather than the callous formation causing other disturbances 
of the foot.  The depression of the transverse metatarsal 
arch caused the calluses, the hammer toes, which could also 
lead to interdigital neuromas of the toes.  The depression of 
the longitudinal arches predispose to mid tarsal joint 
degeneration and hallux valgus deformity which was also 
apparent on the examination.  The examiner stated that it was 
as least as likely as not that the mid and forefoot 
deformities were direct sequela of his static foot 
deformities of the longitudinal and transverse metatarsal 
arches.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disabilities on appeal.  Thereafter, the claim was 
readjudicated in the December 2005 supplemental 
statement of the case.  The failure to provide notice of 
the type of evidence necessary to establish an effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since the September 2001 rating 
decision, however, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. at 202.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran contends that the evaluation currently assigned 
his calluses of the feet does not accurately reflect the 
severity of that disorder.  His disorder is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under this code, a higher 50 percent 
rating is warranted for pronounced bilateral acquired 
flatfoot manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Analysis

The Board concludes that the veteran's current 30 percent 
evaluation fully contemplates the level of disability due to 
his service-connected foot calluses.  Although the veteran 
has numerous disabilities of his feet, a November 2005 VA 
physician opined that it was at least as likely as not that 
foot calluses were secondary to a static deformity of the 
foot, depression of the longitudinal arches, and the 
resultant pes planus.  The structural deformity of the foot 
caused the calluses rather than the calluses causing the 
other foot disabilities.  Accordingly, while the veteran does 
have a pronounced foot disorder, the preponderance of the 
evidence shows that it is not due to calluses, but rather due 
to his multiple nonservice connected static foot disorders.  
As the preponderance of the evidence is against a rating in 
excess of 30 percent for calluses of the feet, this claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
calluses of the feet is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


